Citation Nr: 1737252	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this matter in September 2015.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  The Board notes that the Veteran's spouse, T.A., was present at the hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Resolving all reasonable doubt, the Veteran's bilateral hearing loss is related to noise exposure incurred in service.

2. The most probative evidence of record is against a finding that the Veteran's current neck condition was incurred in or causally related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. A neck condition was not incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claim for entitlement to service connection for a neck condition, VA's duty to notify was satisfied by a letter dated in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in March 2012, April 2012, and addendum opinion was provided in May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2016) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131 (West 2014); C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include bilateral hearing loss or a neck condition.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss disability was incurred during service as a result of noise exposure, while working in his military occupational specialty (MOS) as boatswain's mate in the Coast Guard.  Specifically, he reported that he typically cleaned the ship using scrub brushes and slept near the engine area.  In addition, there was some firing of ships guns during drills.  The Board notes that the Veteran is currently service connected for tinnitus.

With regard to the Veteran's claimed noise exposure in service, the Board finds that his MOS is consistent with his report of the work he performed as a boatswain's mate.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained.

In April 2012, the Veteran was afforded a VA examination for his bilateral hearing loss claim.  The Veteran reported noise exposure in service.  The Veteran denied occupational and recreational noise exposure.  He said that he had a positive history of ear infection and treatment.  The VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  The examiner stated that this was because review of service treatment records demonstrated that auditory thresholds did not shift during service.  The examiner stated that the Veteran was exhibiting an asymmetric hearing loss of unknown etiology, which should be medically evaluated by otolaryngology.  

In April 2012, the Veteran was afforded another VA examination for his bilateral hearing loss claim.  The examiner noted that the Veteran had a history of otitis externa for the past several years.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  The examiner stated that this was because he was exposed to minimal loud noises while serving in the Coast Guard and now had a bilateral sensorineural hearing loss.  The examiner said that his hearing loss was asymmetrical in nature, but appeared to be long-standing based on his report, and was not likely to be caused by retrocochlear pathology.  It was likely that this configuration was a natural progression of his hearing loss.  Further, the examiner said that hearing tests at entrance and separation exams were normal and did not reveal any significant threshold shifts.  The examiner also mentioned his history of otitis externa but stated that there was no record of ear infections during service or since discharge, and that ear infections were less likely than not related to service.

In contrast, in November 2013, the Veteran's private physician opined that the Veteran's hearing loss was probably a combination of noise exposure in service and presbycusis.  In November 2014, the Veteran's private physician opined that his high-frequency neurosensory hearing loss was probably due to mostly noise exposure in service and maybe somewhat due to presbycusis.  The private physician diagnosed the Veteran with noise-induced hearing loss.  

In May 2015, the Veteran testified at a Travel Board hearing regarding his claims.  Specific to his bilateral hearing loss claim, the Veteran stated that he was exposed to constant noise next to the engine room.  He said that he would be at sea between 60 to 90 days at a time, where the noise contributed to the ringing in his ears.  

In November 2015, the Veteran saw his private physician for his bilateral hearing loss claim.  Upon examination, the private physician assessed that the Veteran's hearing loss was due to noise exposure related to service.  

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  There is both negative and positive evidence.  Although the VA examiner provided a negative medical opinion, the reliance solely on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  Finally, the private audiologist stated that the Veteran's bilateral hearing loss is consistent with noise exposure and the evidence of record only shows noise exposure in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss is related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss is, therefore, granted.

Neck Condition

The Veteran asserts that he suffers from a neck condition, which developed during active duty service.  Specifically, the Veteran argues that a "hatch" fell on his neck causing his neck condition.

In April 1969, the Veteran reported on his entrance examination that he was in good health.  His spine and other musculoskeletal system were noted as normal.  He denied back trouble of any kind, as well as bone, joint or other deformity.  In November 1969, service treatment records show that the Veteran reported a "hatch" weighing approximately 35 pounds falling a distance of two to three feet on his posterior cervical spine, C3-C5.  The Veteran complained of some tenderness and erythematous area was noted on the posterior aspect of the neck, C3-C5.  Upon examination, range of motion was good and no other symptoms were noted.  The physician diagnosed the Veteran with contusion posterior aspect of the cervical spine, C3-C5.  The Veteran was referred for further evaluation and possibility of cervical spine x-rays.  The Veteran's x-rays showed no bone fracture, normal bone alignment, and no apparent inflammatory or destructive change.  The intervertebral spaces and the intervertebral foramina were normally preserved.  The soft tissues also appeared normal and all spinous processes were intact.  In March 1973, the Veteran's separation examination noted a normal spine and other musculoskeletal system.  There were no defects noted and the Veteran was qualified for separation.

In December 1978, the Veteran was admitted to a private hospital for treatment of severe anemia, probably secondary to hemorrhoidal bleeding.  Upon examination, the private physician noted that the Veteran's neck was negative with no adenopathy present.    

In March 2012, the Veteran was afforded a VA examination for his neck condition claim.  The examiner noted a diagnosis of neck sprain in 1969 and degenerative joint disease of the neck in 2012.  The Veteran said that since the "hatch" fell on his neck in November 1969, he has always had some neck pain.  Range of motion was forward flexion 30 degrees, extension 20 degrees, right lateral flexion 25 degrees, left lateral flexion 30 degrees, right lateral rotation 35 degrees, and left lateral rotation 45 degrees.  The examiner opined that the Veteran's neck condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had an incident where an object fell on him from several feet and he had bruising and injury of the neck.  The Veteran continued to have pain since his initial injury.  The Veteran adjusted to the pain by using improper gait and body mechanics to avoid his neck from experiencing more discomfort.  This use of improper body mechanics had contributed to his current neck condition.  In addition, the examiner stated that the March 2012 x-ray revealed degenerative changes over the same area that he was hit in November 1969.

In a May 2012 addendum opinion for the Veteran's neck condition, the examiner opined that based on x-ray evidence showing minor degenerative changes it was less likely than not that the Veteran's current neck condition was related to the contusion sustained in service.  The examiner said that the Veteran sustained a contusion to his neck in 1969 while on active duty and had no further complaints of a neck condition.  In 1973, the Veteran's separation physical did not mention a neck condition, and a private physical in 1978 made no mention of a neck condition.  The examiner stated that if the Veteran had a neck condition since 1969, it was expected that his x-rays would show more advanced degenerative changes.

In May 2015, the Veteran testified at a Travel Board hearing regarding his claims.  Specific to his neck condition the Veteran stated that he did not seek treatment for his neck condition until about three or four years earlier.  The Veteran's wife, T.A., testified that they were married in 1983 and had been together since 1974.  She stated that he always complained about his neck, but as the years progressed he complained more.  

In December 2015, VA treatment records note x-rays taken of the Veteran's cervical spine.  The vertebral bodies demonstrated normal height and there was moderate narrowing of the C5-C6 disc space.  There was mild narrowing of the C4-C5 disc space and there was grade 1 anterolisthesis of C4 on C5 by 3 millimeters.  The pre-vertebral soft tissues, atlantoaxial distance and vertebral alignment were normal.  There was mild neuroforaminal narrowing at C4-C5.  Mild facetal arthropathy was also noted at C4-C5.  The physician diagnosed the Veteran with degenerative changes, slight worse when compared to 2010 and unchanged grade 1 anterolisthesis of C4 on C5 by 3 millimeters.

In April 2017, the Veteran's representative submitted an Appellant's Brief arguing that the RO failed to follow the Board's September 2015 remand directive.  Specifically, the Veteran's representative stated that a December 2015 Supplemental Statement of the Case (SSOC) found that form 21-4142 was not received regarding the Veteran's neck condition claim.  In reply, the Veteran's representative said that in March 2016, form 21-4142 was received by the RO after the SSOC was issued, which violated the Board's remand directive to obtain all outstanding records.  Although these VA treatment records are from December 2015, when the SSOC was issued, the Board notes that upon review of the records they do not provide any additional information that would assist the Veteran's claim.  These records do not provide any opinion on whether the Veteran's neck condition is related to his service, and consist of a recent x-ray and physical therapy notes for his neck condition.  Thus, the Board finds that the RO complied substantially with the September 2015 remand instructions.  See D'Aries, 22 Vet. App. at 105.

The Veteran has offered his own opinion on etiology, stating that he currently has a neck condition that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions as a whole than the Veteran's own contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a neck condition is not warranted.



ORDER

1. Entitlement to service connection for bilateral hearing loss is granted.

2. Entitlement to service connection for a neck condition is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


